Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/18/2022 has been entered. Claims 1-10, 12, and 14-20 remain pending in the application.  Applicant’s amendments to the Drawings and Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/18/2021. New grounds of rejections necessitated by amendments are discussed below.   

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10732104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to introduce the light into the propagation layer”, “to draw the light from the propagation layer”, “reacts to a substance…”, “to lead the light to the introductory 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites the limitation "the peak angle" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck et al. (US 6469785 B1) in view of Freeman et al. (US 20050162659 A1).
Regarding claim 1, Duveneck teaches a measurement chip (Fig. 1), comprising: 
a propagation layer (6) through which light propagates;
an introductory part (60) provided on a lower surface of the propagation layer and configured to introduce the light into the propagation layer; 
a drawn-out part (62) provided on the lower surface of the propagation layer and configured to draw the light from the propagation layer; and 
a reaction part (8) including in an upper surface of the propagation layer where a reactant (column 7, lines 8-12 teaches “recognition elements”) that reacts to a substance to be detected is formed.
Duveneck fails to teach an area where a content of the reactant changes monotonously in a perpendicular direction perpendicular to a propagating direction of the light, over a given length in the propagating direction. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck to incorporate the teachings of Freeman to provide the reaction part including an area where a content of the reactant changes monotonously in a perpendicular direction perpendicular to a propagating direction of the light, over a given length in the propagating direction. Doing so would prevent aliasing, which would have a reasonable expectation of successfully improving optical measurement, as taught by Duveneck.
Regarding claim 2, Duveneck in view of Freeman further teach wherein the area of the reaction part includes an area where the content of the reactant changes continuously in the perpendicular direction, over the given length in the propagating direction of the light (see above claim 1; Freeman, Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes continuously in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e continuously increasing in area in a right direction due to the gradient X).
Regarding claim 3, Duveneck in view of Freeman further teach wherein the area of the reaction part includes an area where the content of the reactant changes linearly in the perpendicular direction, over the given length in the propagating direction of the light (see above claim 1; Freeman, Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes linearly in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area linearly in a right direction due to the gradient X).
Regarding claim 4, Duveneck in view of Freeman further teach all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, Duveneck in view of Freeman teach all of the limitations of the claim 4. 
Regarding claim 9, Duveneck in view of Freeman further teach wherein the reaction part is capable of changing a phase distribution of the light by a change in an index of refraction in the circumference of the propagation layer caused by the reaction of the substance to be detected and the reactant (see claim 1, Freeman, paragraph [0004] and [0040] teaches the chip is capable of having a change in a refractive index when a biological stimulus of interest is introduced).
Regarding claim 18, Duveneck in view of Freeman further teach wherein the area of the reaction part includes an area where the content of the reactant changes linearly in the perpendicular direction, over the given length in the propagating direction of the light (see claim 1; Freeman, Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes linearly in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area linearly in a right direction due to the gradient X).
Regarding claim 19, Duveneck in view of Freeman teach all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, Duveneck in view of Freeman teach all of the limitations of the claim 19. 
Regarding claim 20, Duveneck in view of Freeman teach all of the elements of the current invention as stated above. 

Thus, Duveneck in view of Freeman teach all of the limitations of the claim 20. 


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman as applied to claim 1 above, and further in view of Grow (US 5866430 A).
Regarding claim 5, Duveneck in view of Freeman further teaches the given length changes monotonously in the perpendicular direction (see claim 1; Freeman, Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing monotonously from left to right as shown by gradient X). It appears that Duveneck in view of Freeman further teach wherein the content density of the reactant is uniform (Duveneck, Fig. 1 shows sensing layer 8 with uniformly distributed recognition elements, i.e. the circles in layer 8).
If it is determined that Duveneck in view of Freeman fail to explicitly teach wherein the content density of the reactant is uniform, Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate 
Since Grow teaches a measurement chip comprising a propagating layer and reaction parts, similar to Duveneck in view of Freeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement chips in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 
Regarding claim 6, Duveneck in view of Freeman further teach wherein the given length changes continuously in the perpendicular direction (see claim 1; Freeman, Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing continuously from left to right as shown by gradient X). It appears that Duveneck in view of Freeman further teach wherein the content density of the reactant is uniform (Duveneck, Fig. 1 shows sensing layer 8 with uniformly distributed recognition elements, i.e. the circles in layer 8).
If it is determined that Duveneck in view of Freeman fails to explicitly teach wherein the content density of the reactant is uniform, Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate 
Since Grow teaches a measurement chip comprising a propagating layer and reaction parts, similar to Duveneck in view of Freeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement chips in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 
Regarding claim 7, Duveneck in view of Freeman further teach wherein the given length changes linearly in the perpendicular direction (see claim 1; Freeman, Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing linearly from left to right as shown by gradient X). It appears that Duveneck in view of Freeman further teach wherein the content density of the reactant is uniform (Duveneck, Fig. 1 shows sensing layer 8 with uniformly distributed recognition elements, i.e. the circles in layer 8).
If it is determined that Duveneck in view of Freeman fails to explicitly teach wherein the content density of the reactant is uniform, Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate 
Since Grow teaches a measurement chip comprising a propagating layer and reaction parts, similar to Duveneck in view of Freeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement chips in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman as applied to claim 4 above, and further in view of Schasfoort et al. (US 20140350221 A1).
Regarding claim 8, while Duveneck teaches examples of recognition elements such as ligands (column 20, lines 5-13) to bind to analytes, Duveneck in view of Freeman fail to teach wherein the given length is uniform in the perpendicular direction, and the content density of the reactant changes monotonously in the perpendicular direction.
Schasfoort teaches a method for determining intrinsic binding parameters of an analyte to a ligand (abstract) comprising a reaction part (Fig. 5, element 6). Schasfoort teaches wherein a given length is uniform in a perpendicular direction (Fig. 5; the “given length” is interpreted as the shorter edge of element 6), and the content density of a reactant changes monotonously in the perpendicular direction (paragraph [0057] teaches a gradually increasing ligand surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Schasfoort to provide wherein the given length is uniform in the perpendicular direction, and the content density of the reactant changes monotonously in the perpendicular direction. Doing so would reduce potential problems in relation to rebinding, mass transport limitations, and biphasic behaviors between a ligand and an analyte, as taught by Schasfoort, thus improving the overall measurement chip. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman as applied to claim 1 above, and further in view of Grow (US 5866430 A).
Regarding claim 10, While Freeman teaches that the measurement chip may comprise a plurality of separate sensing layers to enable changes at different localized environments to be detected (paragraph [0014]), Duveneck in view of Freeman fail to explicitly teach wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Grow to provide wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer. It would have been obvious to choose two reactions parts formed on both surfaces sandwiching the propagating layer from a finite number of identified, predictable solutions for ways to incorporate reactions parts on a propagating layer (i.e. Grow teaches the reactant may be immobilized along part or most of a waveguide), i.e., it would have been obvious to try the specific structure of two reaction parts to improve and optimize the measurement capabilities of the measurement chip.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman as applied to claim 1 above, and further in view of Fang et al. (Fang et al., “Resonant Waveguide Grating Biosensor for Living Cell Sensing”, 2006, Biophysical Journal, 1925-1940). 
Regarding claim 12, Duveneck in view of Freeman further teach a measuring device where the measurement chip of claim 1 is disposed (Fig. 1), comprising: 
configured to lead the light to the introductory part of the measurement chip; and
a photodetector (4) configured to receive the light drawn from the drawn-out part.
While Duveneck teaches photoelectric detection units that detect a light intensity and converts the light intensity to corresponding electrical signal and that quantitative determination of analyte is possible by analyzing a change in light (column 22, lines 10-19), and Freeman teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured (paragraphs [0068]-[0069]), Duveneck in view of Freeman fail to teach a controller configured to analyze a pattern of the light received by the photodetector, wherein the controller performs an analysis in which a change in the peak angle of the light is analyzed.
Fang teaches theoretical analysis and experimental data for the use of resonant waveguide grating biosensors to characterize signals (abstract). Fang teaches a controller (page 1926, right column, “Data analysis” section, “Metamorph image analysis software”) configured to analyze a pattern of the light received by the photodetector (page 1927, left column, first paragraph teaches measuring the angular shift, which is one of the most common outputs; Figs. 4, 5, 8A teaches analyzing the change of peak angles of light; page 1930, “the shape of the TM0 peak” section, teaches analyzing the change in peak angles which showed dynamic characteristics of the sample), wherein the controller performs an analysis in which a change in the peak angle of the light is analyzed (page 1927, left column, first paragraph teaches measuring the angular shift, which is one of the most common outputs; Figs. 4, 5, 8A teaches analyzing the change of peak angles of light).

Regarding claim 14, Duveneck in view of Freeman and Fang fail to teach the controller performs an analysis in which a change in the moving direction of the light is analyzed .
Freeman teaches that a measurable response of a sensing waveguide to a change in the localized environment manifests itself as movement of fringes in an interference pattern (paragraph [0068]). Freeman teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured (paragraphs [0068]-[0069]). Freeman teaches that phase shift can be straightforwardly calculated from the movement in the fringes (paragraph [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman and Fang to further incorporate the teachings of Freeman to provide a controller performs an analysis in which a change in the moving direction of the light is analyzed. Doing so would allow for analysis of the measurable response of the measuring device in a straightforward way as taught by Freeman.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 02/18/2022, with respect to the rejection(s) of claims 1-4, 9, 11-14, and 18-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Duveneck et al. (US 6469785 B1) in view of Freeman et al. (US 20050162659 A1).
Applicant’s arguments (and Terminal Disclaimer filed), see page 11, filed 02/18/2022, with respect to the nonstatutory double patenting rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of 11/18/2021 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abel et al. (US 20020074513 A1) teaches a planar thin-film waveguide (abstract) comprising separated measurement areas that are areas occupied by recognition elements for recognition of one or multiple analytes (paragraph [0039]). Abel teaches that the measurement areas can have any geometry such as circles, rectangles, triangles, ellipses or lines (paragraph [0039]).
Takase et al. (US 20070146718 A1) teaches a measurement chip (Fig. 1, element 4) comprising a propagation layer (6), an introductory part (11b), a drawn-out part (11a), and a reaction part (7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY H NGUYEN/Examiner, Art Unit 1798                

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797